Citation Nr: 9909989	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-20 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran is eligible for improved disability 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1, 1973 to 
June 6, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran basic 
eligibility for nonservice-connected pension benefits.


FINDING OF FACT

The veteran did not serve in the active service for 90 days 
or more and was not discharged for a service-connected 
disability, and does not have a service-connected disability 
that otherwise would have justified his discharge from 
military service.


CONCLUSION OF LAW

The eligibility criteria for a permanent and total disability 
evaluation for pension purposes have not been met.  
38 U.S.C.A. §§ 101(24), (29), 1521 (West 1991); 38 C.F.R. 
§§ 3.2, 3.3 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions governing basic service eligibility, 
pension may be paid to a veteran who served in the active 
military, naval, or air service for 90 days or more during a 
period of war; during a period of war and was, or could have 
been, discharged or released for a service-connected 
disability; for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. 
§ 1521(j) (West 1991).  VA recognizes as wartime service the 
period of February 28, 1961 to May 7, 1975, for veterans who 
served in the Republic of Vietnam during that time period; 
and August 5, 1964 to May 7, 1975, for all other veterans of 
the Vietnam era.  38 U.S.C.A. § 101(29) (West 1991); 
38 C.F.R. § 3.2 (1998).

The veteran seeks entitlement to VA disability pension based 
on his belief that his active duty commenced on or about the 
time of his enlistment medical examination, and that 
therefore he served on active duty for over 90 days.  In July 
1997 hearing testimony, the veteran stated that, although his 
basic training did not begin until three months later, it was 
his belief that he was on active duty from the time of his 
physical examination in February 1973.  The veteran also 
alleges that his discharge date was in July 1973, and not 
June 1973, as reflected in service personnel records.

The veteran in this case received his enlistment medical 
examination on February 1, 1973; however, his active duty did 
not begin until May 1, 1973, as shown on the computerized 
identification data sheet and confirmed by the National 
Personnel Records Center in St. Louis, Missouri.  With his 
discharge under honorable conditions of June 6, 1973, the 
veteran had 36 days of active duty.  The record is devoid of 
any evidence, aside from the veteran's own assertions, 
contradicting these confirmed service dates.  The record 
indicates that the veteran was discharged for a defective 
attitude, and not due to a service-connected disability.

In light of the foregoing, it is clear that the veteran did 
not serve in the active service for 90 days or more; and 
although he served during a period of war, he was not 
discharged for a service-connected disability.  Therefore, he 
does not meet the basic eligibility requirements for pension 
benefits under the provisions of 38 U.S.C.A. § 1521.  
Inasmuch as the disposition of this claim is based on the 
law, not on the facts of the case, the claim must be denied 
due to lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board notes that subsequent to the issuance by 
the RO of the most recent supplemental statement of the case, 
the veteran submitted additional records, described as 
follows:  medical records from April 1995 to January 1998, 
some of which are duplicative of medical records already 
contained within the claims file; a March 1998 application 
for correction of military record under the provisions of 
Title 10, U.S. Code, Section 1552; and a March 1998 request 
for a hearing in front of a different adjudicating body for 
his application for correction of military record.  None of 
these documents is pertinent to the determination of whether 
the veteran has basic eligibility for pension purposes, and 
therefore the RO was not required to issue a new supplemental 
statement of the case to the veteran.  38 C.F.R. § 19.31.  
Furthermore, the veteran has suffered no prejudice by the 
non-issuance of a supplemental statement of the case because 
the newly submitted evidence has no effect on the disposition 
of the veteran's claim, and therefore, the veteran's 
procedural rights are not abridged.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  Should the veteran's application 
for correction of military record be granted, such 
information may be pertinent to the veteran's claim for 
pension benefits, and he may seek to reopen the claim.


ORDER

Eligibility for a permanent and total disability evaluation 
for pension purposes is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 


